IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,004




EX PARTE FREDDIE L. WALLACE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 05-03424-CRF-272-B IN THE 272ND JUDICIAL DISTRICT COURT
FROM BRAZOS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant entered an open plea of guilty to
aggravated sexual assault of a child, and was sentenced to life imprisonment. 
            Applicant contends, inter alia,  that his counsel rendered ineffective assistance because he
failed to advise Applicant of his appellate rights, failed to object when the trial court did not
admonish Applicant of his appellate rights, and failed to timely file a notice of appeal. 
            The trial court has determined that trial counsel’s action or inaction denied Applicant his
right to appeal.  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time
appeal of the judgment of conviction in Cause No. 05-03424-CRF-272-B from the 272nd Judicial
District Court of Brazos County.  Applicant is ordered returned to that time at which he may give
a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. 
All time limits shall be calculated as if the sentence had been imposed on the date on which the
mandate of this Court issues.  We hold that, should Applicant desire to prosecute an appeal, he must
take affirmative steps to file a written notice of appeal in the trial court within 30 days after the
mandate of this Court issues.
 
Delivered: September 24, 2008
Do Not Publish